FIRST AMENDMENT TO SUPPLEMENTAL SAVINGS PLAN

FIRST AMENDMENT TO
CALIFORNIA RESOURCES CORPORATION
SUPPLEMENTAL SAVINGS PLAN



WHEREAS, CRC Services, LLC (the “Company”) has heretofore established and
currently maintains, on behalf of itself and its participating affiliates, the
California Resources Corporation Supplemental Savings Plan (the “Plan”) for the
benefit of eligible employees of the Company and such participating affiliates;
and
WHEREAS, pursuant to Section 7.1 of the Plan, the Plan may be amended at any
time, and from time to time, by action of the Board of Directors of the Company;
and
WHEREAS, the Company desires to amend the Plan in certain respects;


NOW, THEREFORE, the Plan is hereby amended as follows, effective as of March 7,
2016:
1.The Plan is hereby amended by deleting clause (1) of Section 4.2 of the Plan
and substituting therefor a new clause (1) to read as follows:
“(1)
the product of (i) the Participant’s Compensation in excess of the amount
specified in Code section 401(a)(17) as adjusted and in effect for the Plan Year
multiplied by (ii) the sum of (x) the percentage rate (expressed as a percentage
of compensation) of Employer Matching Contribution under the Savings Plan as in
effect from time to time for the Plan Year (determined as if the Participant had
elected to make Deferral Contributions under the Savings Plan at the minimum
rate that would produce the maximum Employer Matching Contribution under the
Savings Plan) and (y) the percentage rate of Employer Fixed Nonelective
Contribution (which rate shall be determined based on the rate that applies to
compensation above any Social Security integration level, if applicable) as in
effect under the Savings Plan from time to time for the Plan Year; provided,
however, that if the rate described in subclause (x) or (y) above changes during
the Plan Year, then the amount described in this clause (1) shall be determined
by prorating the amount determined under subclause (i) above among the different
periods during which different rates of Employer Matching Contribution and
Employer Fixed Nonelective Contribution are in effect for such Plan Year. By way
of example, if, for the Plan Year that begins on January 1, 2016, a
Participant’s Compensation in excess of the amount specified in Code section
401(a)(17) equals $100,000, the Employer Matching Contribution rate for such
Plan Year changes from 7% to 2% effective as of March 7, 2016, and the Employer
Fixed Nonelective Contribution rate for such Plan Year changes from 12% to 0%
effective as of March 7, 2016, then the allocation pursuant to this clause (1)
for such Plan Year shall equal $5,065.57, which is the sum of $3,426.23
($100,000 x 66/366 x 19%) plus $1,639.34 ($100,000 x 300/366 x 2%); and”

2.As amended hereby, the Plan is specifically ratified and reaffirmed.


[Signature on the following page.]

-1-



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SUPPLEMENTAL SAVINGS PLAN

EXECUTED this 11th day of February 2016.


CRC SERVICES, LLC
        




By: /s/ Daniel S Watts
Name: Daniel S. Watts
Title: Vice Pres. – Compensation & Benefits
    


-2-

